Mackintosh, J.
The appellant was convicted of grand larceny, alleged to have been committed by him as bailee of certain personal property. The evidence shows that this property was sold by the prosecuting witness to the appellant, but it is claimed that the purchase price not having been paid, the sale was later rescinded, and that thereafter the appellant held the property as bailee, and was therefore guilty of larceny in not returning it. The conversation relied on as constituting the rescission is by no means conclusive; but giving it the strongest effect consistent with the prosecuting witness’ contention, that effect is entirely destroyed by the fact that, a year after the prosecuting witness had procured a warrant for the appellant’s arrest, he made claim on the appellant for the purchase price, and then treated the transaction as a sale, and only upon the inability of the appellant to pay was the ancient warrant served.
The evidence did not sanction the submission of this case to the jury, as it proved nothing more than an effort to collect a civil debt. The judgment is reversed and the case dismissed.
Main, C. J., Bridges, Holcomb, Tolman, Parker, Pemberton, and Mitchell, JJ., concur.